Mr. Presiding Justice Freeman delivered the opinion of the court. We are asked to reverse the judgment appealed from upon a number of grounds, all of which have been carefully considered. We deem it necessary to examine at length only one of these contentions, which is that the Circuit Court erred in recalling the jury after they had been discharged and had separated, giving them another instruction and permitting them to retire and bring in another verdict. By their original verdict the jury found the issues for the plaintiff, and assessed his damages at a definite sum. The additional finding that the amount had been due at a fixed prior date neither added to nor detracted from the meaning and effect of the language of the verdict. Under the facts in evidence in the particular case, however, in connection with instructions given, the addition of the words “due on the 9th day of February, 1898,” had the effect to create a doubt as to the meaning of the verdict, which in another case would not have .arisen. The added clause raised a question as to whether or not a judgment based on that verdict might not expose the plaintiff to a suit by defendant to recover the difference between $3,340. which plaintiff had received from the defendant after February 9,1898, and $1,660 which the verdict found due plaintiff on that date. We are of opinion, however, that since the verdict had been received and the jury allowed to separate, their control over the case was at an end. They had no authority afterward to return a new or amended verdict. In Rigg v. Cook, 9 Ill. (4th Gil.) 336-346-352, it had been agreed by counsel that the jury might seal up their verdict and separate and that the verdict. might afterwards be reduced to proper form. At ten o’clock the next morning the sealed verdict was opened and at two o ’clock of the same day it was reduced to form without objection. Defendant’s counsel then asked that the jury which had not been discharged for the term might be polled. To the denial of this request the defendant excepted. The court said: “After a verdict is received and the jury discharged, the control of the jury over the case is at an end, and they cannot be recalled to alter or amend the verdict When the verdict was opened * * * the appellant might have insisted on her right to have the jurors severally asked if it was their verdict; but omitting to exercise the right then she was precluded from doing it afterwards. * * * The right of the appellant to have the jury polled was gone, for the reason that the control of the jury over their verdict had ceased.” In Ayer v. City of Chicago, 149 Ill. 262-269, it is said: “The general rule is that if the jury has been allowed to finally separate, the jury cannot be reassembled and their verdict corrected by them. ’’ In Wilcoxon v. Roby, 8th Ill. (3 Gil.) 475, it was said that “the defect in the verdict could not have been corrected in the Circuit Court after the jury had delivered their verdict and been discharged. The Circuit Court could enter no proper judgment on such a verdict.” In the case at bar after the sealed verdict had been read in open court the jury had separated. Their control over the verdict was then at an end. The amended verdict which was subsequently returned and upon which the judgment was entered had no validity. Hence the judgment itself is erroneous. It must therefore be reversed and the cause remanded. Reversed and remanded.